Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-15 are pending.
	Claims 1-15 are under examination.
Priority
	This application is a divisional application of 16285805, filed 2/26/2019, which claims priority from U.S. provisional application 62635206, filed 2/26/2018, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDS submitted 3/22/2021 has been acknowledged and considered. A signed copy is attached hereto.
Claim Objections
Claims 1, 7, and 15 are objected to because of the following informalities: 
	Claim 1, line 3, recites “…the three heavy chain CDR1…”. Applicant is advised to delete the term “three”.
	Claims 7 and 15 recite the phrase “expression system”. It is unclear as to whether an “expression system” refers to a cell, vector, apparatus, or machine. Applicant is advised to amend the phrase “expression system” in these claims to recite “expression vector” or “host cell”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 5-7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites a method comprising a first step of mixing a sample with anti-idiotypic antibodies that bind to anti-HCA antibodies providing a mixed sample, and a second step of mixing the mixed sample with anti-HCA antibodies bound to a solid substrate providing immobilized anti-idiotypic antibodies and optionally immobilized HCA on the surface.
 	Claim 8 is unclear as to exactly what is to be detected in the sample – the antigen, HCA, or the anti-HCA antibody. Applicant is advised to amend the claims to recite either “A method for detecting HCA comprising”, or “A method for detecting anti-HCA antibodies comprising”.
	Claims 5-7 are directed towards a vector comprising a nucleic acid sequence encoding the light chain and/or the heavy chain of claim 9. However, claim 9 is a method. Additionally, the method of claim 9 involves multiple antibodies, including the anti-idiotypic antibodies that comprise the light and heavy chain CDRs of XII-24, and anti-HCA antibodies. Thus, it is unclear as to which light chain and/or heavy chain the instant claims 5-7 are referring to.
	Claim 10 is directed to the method of claim 8, wherein the anti-HCA antibodies comprise the light and heavy chain CDRs of AX2 protein. It is unclear as to which anti-HCA antibodies claim 10 is referring to, as in claim 8 there are two “anti-HCA antibodies” - “anti-HCA antibodies” in the mixed sample, and “anti-HCA antibodies” that are immobilized.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.
	Claims 5-7 are dependent on claim 9, which is not a claim previously set forth.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(S) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brodeur(Can J Infect Dis. 1992 Nov;3(6):319-20., published November 1992), and further in view of Mauck (US 20050272102 A1, published 12/8/2005).
	Due to indefinite nature of claim 8 (see above), for this rejection, the claim is interpreted as: a method for detecting HCA in a sample comprising a first step of mixing a sample with and anti-HCA antibodies which bind to HCA in the sample, thereby providing a mixed sample, and a second step of contacting the mixed sample with labeled anti-idiotypic antibodies bound to a solid substrate (i.e. labeled immobilized anti-idiotypic antibodies), and quantitating the label on the surface of the solid substrate.
 	Brodeur teaches a method for detecting an antigen using a mixture of a highly neutralizing anti-HCMV antibody (CMVB1) and monoclonal anti-idiotype antibodies against it (Page 320, left column, 2nd paragraph.
	Brodeur teaches the anti-idiotype antibody is immobilized (Figure 2).
	Brodeur teaches when antigen (present in the test sample) is allowed to bind to a specific antibody, subsequent interaction between the antibody and complementary anti-idiotype antibody will be blocked (compared with a control in which no antigen is present) (Page 319, right column, last paragraph).
	Brodeur teaches the inhibition of binding between idiotype and anti-idiotype can be quantitated, and will reflect the concentration of antigen present in the test sample. Alternatively, competitive immunoassays could be established, with labelled anti-idiotype antibodies competing with antigen for binding to a specific antibody (Page 319, right column, last paragraph).
	Brodeur does not teach the antigen is HCA.
	This deficiency is made up for by Mauck.
	Mauck discloses a method for diagnosis of prostate cancer in a human subject comprising determining the level of HCA by performing an immunoassay (Claims 1-8). 
	It would have been obvious to one of ordinary skill in the arts to use the method of Brodeur to detect HCA. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as the prior art already teaches detecting HCA levels via immunoassays to diagnose prostate cancer, and further the prior art teaches advantages of anti-idiotype immunoassays.

Conclusions
9.	The anti-HCA antibody comprising the light and heavy chain CDRs of AX2 wherein, the light chain CDR1 comprises QDVGTA (SEQ ID NO: 11), CDR2 comprises WAST (SEQ ID NO: 12), and CDR3 and QHYINYPLT (SEQ ID NO: 13); and the heavy chain CDR1 comprises GYTFTEYT (SEQ ID NO: 14), CDR2 comprises FYPGSGSI (SEQ ID NO: 15), and CDR3 comprise ARGGYYDSFDN (SEQ ID NO: 16) is free of the prior art.
10.	The anti-idiotypic antibody comprises the light and heavy chain CDRs of XII-24 wherein, the light chain CDR1 comprises QGISGN (SEQ ID NO: 3), CDR2 comprises HGTN (SEQ ID NO: 4), and CDR3 comprises VQYIQFPFT (SEQ ID NO: 5); and the heavy chain CDR1 comprises GYIFTDYY (SEQ ID NO: 6), CDR2 comprises IYPGSGNT (SEQ ID NO: 7), and CDR3 comprises ASSLYYPLDH (SEQ ID NO: 8) is free of the prior art.
11.	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643   

/HONG SANG/Primary Examiner, Art Unit 1643